United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                    August 2, 2006

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 05-31122
                            Summary Calendar



HANY A. ZOHDY,

                                          Plaintiff-Appellant,

versus

CHARLES B. PLATSMIER, Louisiana Chief Disciplinary Counsel;
LOUISIANA DISCIPLINARY BOARD; THE SUPREME COURT OF LOUISIANA, In
Its Supervisory Capacity,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 3:05-CV-305
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     For the reasons explained by the magistrate judge, defendant

Plattsmier is entitled to prosecutorial immunity and the other

defendants are entitled to state sovereign immunity.

     AFFIRMED.     See 5TH CIR. R. 47.6




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.